Citation Nr: 0904936	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-27 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 20, 
1991, for the grant of service connection for major 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 
1964 to December 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania.  

As support for his claim, the Veteran testified at a hearing 
in December 2008 at the Board's offices in Washington, DC 
(Board or Central Office hearing).  The undersigned Veterans 
Law Judge (VLJ) presided.


FINDINGS OF FACT

1.  The RO denied the Veteran's April 1985 claim for service 
connection for major depression in an October 1985 rating 
decision, which became a final and binding denial of this 
claim based on the evidence then of record when he failed to 
perfect a timely appeal.  

2.  There is no subsequent formal or informal claim seeking 
service connection for an acquired psychiatric disability - 
inclusive of major depression, between that final and binding 
October 1985 denial and the August 20, 1991 claim to reopen.  


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
August 20, 1991, for the grant of service connection for 
major depression, including secondary to the service-
connected thyroid disability.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.1, 3.310, 3.155, 3.400 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  



To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
September 2005.  This letter informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Also keep in mind that his appeal is for an earlier effective 
date, the final downstream element of his claim, 
which initially arose in the context of him trying to 
establish his underlying entitlement to service connection, 
then an increased disability rating, both of which since have 
been granted.



The record does not include correspondence from VA notifying 
the Veteran of the VCAA's notice-and-duty-to-assist 
provisions regarding his downstream earlier effective date 
claim, to include the duty imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requiring VA to explain what 
evidence will be obtained by whom - him or VA.  See also 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 187.  
See, too, Huston v. Principi, 17 Vet. App. 195 (2003) 
(indicating proper VCAA notice requires apprising the Veteran 
that evidence of an earlier-filed claim, which did not become 
final and binding on him based on the evidence then of 
record, is needed to substantiate a claim for an earlier 
effective date).

But in Goodwin v. Peake, 22 Vet App 128 (2008), the Court 
held that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  Dingess, 19 Vet. App. at 490.  
Thereafter, once a notice of disagreement (NOD) has been 
filed, for example contesting the initial rating assigned, 
the notice requirements of 38 U.S.C. §§ 5104 and 7105 control 
as to the further communications with the appellant, 
including as to what evidence is necessary to establish a 
more favorable decision with respect to downstream elements 
of the claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

VA also has a duty to assist the Veteran in developing his 
claim.  This duty includes assisting him in the procurement 
of records and providing an examination when necessary to 
decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO obtained the Veteran's service treatment 
records (STRs), VA treatment records, and arranged for 
several VA compensation examinations concerning his acquired 
psychiatric disability.  The Veteran also submitted 
private medical records and copies of STRs for consideration.  
Significantly, he has not identified, and the record does not 
otherwise suggest, any additional existing evidence that is 
necessary for a fair adjudication of his claim that has not 
been obtained.  Hence, no further notice or assistance to him 
is required to fulfill VA's duty to assist in developing his 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

II.  Analysis-Effective Date Earlier than August 20, 1991, 
for the Grant of Service Connection for Major Depression

The Veteran essentially claims that he has suffered from 
symptoms of major depression (alternatively previously 
referred to as a nervous condition and anxiety disorder), 
secondarily service-connected to medication and treatment for 
thyroid cancer, since his discharge from service in December 
1968.  He therefore claims he is entitled to service 
connection for major depression disorder as far back as 
January 1, 1969.  He believes that his representative at that 
time inadequately or improperly represented him, and that VA 
is responsible by default.

Generally, and except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).  
If a claim for disability compensation is received within one 
year after separation from service, the effective date of 
entitlement is the day following separation or the date 
entitlement arose.  38 C.F.R. § 3.400(b)(2).

A rating decision becomes final and binding if the Veteran 
does not timely perfect an appeal of the decision.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.  Previous 
determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).



The U.S. Court of Appeals for Veterans Claims (Court) held in 
Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he 
statutory framework simply does not allow for the Board to 
reach back to the date of the original claim as a possible 
effective date for an award of service-connected benefits 
that is predicated upon a reopened claim."  In order for the 
Veteran to be awarded an effective date based on an earlier 
claim, he or she has to show CUE in the prior denial of the 
claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  
Moreover, there is no basis for a freestanding earlier 
effective date claim from matters addressed in a final rating 
decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The proper effective date for new and material evidence other 
than service treatment records received after a final 
disallowance is the date of receipt of the claim to reopen or 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  However, when 
evidence, other than service treatment records, is received 
in the appeal period following a subsequent disallowance, 
resulting in a later grant of service connection, the 
effective date will be as though the former decision had not 
been rendered.  38 C.F.R. § 3.400(q)(1).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA is not required to 
anticipate any potential claim for a particular benefit where 
no intention to raise it was expressed.  Brannon v. West, 12 
Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995).  

As recently held in Williams v. Peake, 521 F.3d 1348 (Fed. 
Cir.2008), a subsequent final adjudication of a claim which 
is identical to a pending claim that had not been finally 
adjudicated terminates the pending status of the earlier 
claim. (so cannot get an earlier effective date prior to the 
last final adjudication absent CUE).  The later disposition, 
denying the claim on its merits, also decides that the 
earlier identical claim must fail.  The notice given that the 
later claim has been disallowed informs the Veteran that his 
claim for service connection has failed.  This notice affords 
the Veteran the opportunity for appeal to the Board, and if 
necessary to the Veterans Court and this court (the Federal 
Circuit Court), so that he might demonstrate that his claim 
for service connection should have been sustained.  In doing 
so, the Federal Circuit Court acknowledged that the Veteran 
in Williams did not receive notice of a prior June 1977 
rating decision that had denied service connection for a 
nervous disorder.  The Federal Circuit Court held, however, 
that because the Veteran received notice of a subsequent 
December 1979 rating decision that denied service connection 
for the same disability, the earlier claim no longer remained 
pending and thus entitlement to an earlier effective date for 
service connection was not warranted.  Id.

Here, although the Veteran initially filed a claim for 
service connection for major depression before his current 
August 20, 1991 effective date, he must keep in mind that a 
prior rating decision deciding this claim is final and 
binding on him based on the evidence then of record if he did 
not perfect a timely appeal of the earlier decision.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.  It is 
undisputed that he did not perfect a timely appeal of a prior 
October 1985 rating decision that denied service connection 
for a psychiatric disorder, with consideration of whether the 
disorder was secondary to his service-connected thyroid 
carcinoma.  He was given proper notice of that prior denial 
at his address of record, in December 1985.  Thus, absent CUE 
in that October 1985 rating decision, which the Veteran does 
not even allege, much less the record suggest, that prior 
determination is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. 5108, 5109A, 7104 (West 
2002); 38 C.F.R. §§ 3.105, 20.1103 (2008); Flash, 8 Vet. App. 
at 332.  Thus, entitlement to an earlier effective date for 
service connection for major depression is not warranted on 
this basis.



The Board acknowledges there appears to be an even earlier 
December 1974 claim for service connection for a psychiatric 
disorder, secondary to thyroid cancer, which the RO failed to 
adjudicate prior to October 1985.  But this does not matter, 
as the subsequent final adjudication of the claim in the 
October 1985 rating decision was identical to the pending 
claim from December 1974 that had not been finally 
adjudicated.  Therefore, the finality of the October 1985 
rating decision terminates any previously pending claim for 
service connection for a psychiatric disorder, including the 
December 1974 claim in question.  See Williams v. Peake, 521 
F.3d 1348 (Fed. Cir.2008) (Subsequent final adjudication of a 
claim for compensation for service connection, which was 
identical to a pending claim that had not been finally 
adjudicated, terminates the pending status of the earlier 
claim).

In the January 1992 rating decision, which the Veteran was 
notified of in February 1992, the RO reopened and granted his 
claim for service connection for a psychiatric disorder 
secondary to his already service-connected thyroid cancer.  
The RO assigned a retroactive effective date of August 20, 
1991, the date of receipt of his petition to reopen this 
claim.  That was a correct application of the governing 
statute and regulation.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 
3.400(q)(1)(ii), (r) (2008).  

In addition, the Board's review of the Veteran's 
communications, both informal and formal, did not produce any 
evidence of any earlier claims that were received after that 
final and binding October 1985 rating decision, but before 
the August 1991 claim to reopen, on either a direct or 
secondary service connection basis.  38 C.F.R. § 3.1(p); 
38 C.F.R. § 3.155(a); Brannon, 12 Vet. App. 32, 35; 
Talbert, 7 Vet. App. at 356-57.  



The Board concludes consideration of the general default rule 
is unhelpful to the Veteran's claim for an earlier effective 
date for service connection for major depression.  Even 
assuming entitlement existed shortly after service, still, 
his earliest potential date of entitlement (December 31, 
1968) is much earlier than the date of receipt of his claim 
(August 20, 1991).  As such, the general default rule for 
earlier effective dates dictates that the later date, i.e., 
the date of receipt of his claim, August 20, 1991, would be 
the effective date for his claim for service connection for 
major depression.  Therefore, the effective date of service 
connection for an acquired psychiatric disability remains 
August 20, 1991, under the general default rule.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).  

Moreover, even considering the Veteran's claim for major 
depression as a secondarily service-connected disability, to 
his previously service-connected residuals of thyroidectomy 
due to carcinoma, does not assist him in obtaining an earlier 
effective date.  In this regard, the effective date assigned 
for a secondarily service-connected disability does not 
relate back to the filing date of a prior claim for the 
antecedent disability.  Ellington v. Nicholson, 22 Vet App 
141 (2007).  Further, "the plain meaning of 38 C.F.R. § 
3.310(a) (2008) is and has always been to require VA to 
afford secondarily service-connected conditions the same 
treatment (no more or less favorable treatment) as the 
underlying service-connected conditions for all 
determinations."  Roper v. Nicholson, 20 Vet. App. 173, 181  
(2006).  This includes the assignment of an effective date.  
Accordingly, as with any other claim, the effective date 
assigned for a secondarily service-connected condition is 
governed by § 3.400.  Consequently, the effective date for 
the Veteran's secondarily service-connected condition is 
based solely on the date VA received his claim for secondary 
service connection for an acquired psychiatric disability.  
It does not, instead, relate back to the date he filed his 
original underlying claim for a thyroid cancer disorder.  



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for an effective date earlier than August 20, 1991, for the 
grant of service connection for major depression.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.


ORDER

The claim for an effective date earlier than August 20, 1991, 
for the grant of service connection for major depression is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


